Exhibit 10.2

 

REVOLVING PROMISSORY NOTE

Operating Line of Credit—Revolving Loan

 

Omaha, Nebraska

$5,000,000.00

Note Date: May 13, 2010

Maturity Date: May 12, 2011

 

On or before May 12, 2011, Dakota Ethanol, L.L.C., a South Dakota limited
liability company (“BORROWER”) promises to pay to the order of First National
Bank of Omaha (“BANK”) at any of its offices in Omaha, Nebraska the principal
sum hereof, which shall be Five Million and no hundredths Dollars
($5,000,000.00) or so much thereof as may have been advanced by BANK and shown
on the records of the BANK to be outstanding, under this Note and the First
Amended and Restated Construction Loan Agreement (the “AGREEMENT”) executed by
the BANK and BORROWER dated as of June 18, 2009, as it may, from time to time,
be amended.  This promissory note evidences the REVOLVING LOAN described in the
AGREEMENT.

 

The interest rate on this loan is subject to change from time to time based on
changes in an independent index which is the London Interbank offered rate for
U.S. Dollar deposits published in the Wall Street Journal as the One (1) Month
LIBOR Rate (“LIBOR RATE”).  The LIBOR RATE will be adjusted and determined
without notice to BORROWER as set forth herein, as of the date of this Note and
on the first (1st) day of each calendar month hereafter (“INTEREST RATE CHANGE
DATE”) to the One (1) Month LIBOR RATE which is published in the Wall Street
Journal as the reported rate for the date that is two London Banking Days prior
to each INTEREST RATE CHANGE DATE.  “London Banking Day” means any day other
than a Saturday or Sunday, on which commercial banking institutions in London,
England are generally open for business.  If for any reason the LIBOR RATE
published by the Wall Street Journal is no longer available and/or BANK is
unable to determine the LIBOR RATE for any INTEREST RATE CHANGE DATE, BANK may,
in its sole discretion, select an alternate source to determine the LIBOR RATE
and will provide notice to BORROWER of the source selected.  The LIBOR RATE
determined as set forth above shall be referred to herein as (the “INDEX”).  The
INDEX is not necessarily the lowest rate charged by BANK on its loans.  If the
INDEX becomes unavailable during the term of this loan, BANK may designate a
substitute index after notifying BORROWER.  BANK will tell BORROWER the current
INDEX rate upon BORROWER’s request.  The interest rate change will not occur
more often than each month on the first (1st) day of each month.  BORROWER
understands that BANK may make loans based on other rates as well.  The INDEX
currently is .33750 % per annum.  The interest rate to be applied to the unpaid
principal balance of this loan will be calculated as described in the “INTEREST
CALCULATION METHOD” paragraph using a rate of 3.50 percentage points over the
INDEX, adjusted if necessary for any minimum and maximum rate limitations
described below, resulting in an initial rate of 3.83750% per annum based on a
year of 360 days. NOTICE: Under no circumstances will the interest rate on this
loan be less than 4.5% per annum or more than the maximum rate allowed by
applicable law.  Whenever increases occur in the interest rate, BANK, at its
option, may do one of the following: (A)  increase BORROWER’s payments to ensure
BORROWER’s loan will pay off by its original final maturity date, (B)  increase
BORROWER’s payments to cover accruing interest, (C)  increase the number of
BORROWER’s payments, and (D)  continue BORROWER’s payments at the same amount
and increase BORROWER’s final payment.

 

--------------------------------------------------------------------------------


 

Interest accruing hereunder is payable on the monthly on the first day of each
month.

 

UNUSED COMMITMENT FEE. BORROWER will pay BANK an unused commitment fee of fifty
(50 bps) basis points, assessed quarterly in arrears against the unused portion
of the note amount.

 

The AGREEMENT contains additional terms of this Note, including, but not limited
to enumerated events of default, and the granting of liens to secure BORROWER’s
performance. All capitalized terms not otherwise defined herein shall have the
same meanings as set forth in the AGREEMENT.

 

As provided in the AGREEMENT, upon any such enumerated default, BANK may
accelerate the due date of this Note and declare all obligations set forth
herein immediately due and payable, and BANK shall also have such other remedies
as are described in the AGREEMENT and are provided by law.  All makers and
endorsers hereby waive presentment, demand, protest and notice of dishonor,
consent to any number of extensions and renewals for any period without notice;
and consent to any substitution, exchange or release of collateral, and to the
addition or releases of any other party primarily or secondarily liable.

 

Executed as of the 13th day of May, 2010.

 

Dakota Ethanol, L.L.C.

 

 

 

 

 

By:

/s/ Scott Mundt

 

 

Scott Mundt, Chief Executive Officer

 

 

NOTARY ACKNOWLEDGEMENT

 

STATE OF SOUTH DAKOTA

)

 

 

)ss.

 

COUNTY OF LAKE

)

 

 

On this 7 day of June, 2010, before me, the undersigned, a Notary Public,
personally appeared Scott Mundt, Chief Executive Officer of Dakota Ethanol,
L.L.C., who executed the foregoing instrument, and acknowledged that he executed
the same as his voluntary act and deed, as well as that of the company.

 

ALAN E. MAY

NOTARY PUBLIC

SOUTH DAKOTA

My Commission Expires 9-22-2013

 

 

/s/  Alan E. May

 

Notary Public

 

 

Exp. 9-22-2013

 

--------------------------------------------------------------------------------